Citation Nr: 0706882	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE


Entitlement to payment or reimbursement of unauthorized 
medical expenses of $186, 371.60 incurred for treatment at 
University of California, San Francisco (UCSF) Medical Center 
from March 31, to April 7, 2003.


REPRESENTATION

Appellant represented by:  Law Offices of Stephenson, Aquisto 
and Coleman, 


WITNESS AT HEARING ON APPEAL

V. A., Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran reportedly served on active duty in the United 
States Marine Corps from October 7, 1969 to August 2, 1971.  

The veteran expired on April 7, 2003.  The appellant is the 
University of California, San Francisco Medical Center 
(UCSF), a hospital that is seeking reimbursement for care 
furnished to the veteran from March 31, to April 7, 2003 
under the Millennium Health Care Act.  38 U.S.C.A. §§ 1725 
(West 2002). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the San 
Francisco VA Medical Center in San Francisco, California 
(SFVAMC) that determined that the appellant was not entitled 
to payment or reimbursement for the medical expenses incurred 
by the veteran from March 31, to April 7, 2003 at the 
University of California, San Francisco Medical Center.

In February 2006, an attorney from the appellant's law firm 
testified before the undersigned at the VA Regional Office in 
Oakland, California.  A copy of the hearing transcript has 
been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

SFVAMC denied the appellant's claim because it found that 
clinical staff at Doctors' Medical Center, San Pablo, 
California, had determined that as of March 31, 2003, the 
veteran's condition had stabilized, and because VA facilities 
were available.  Hence SFVAMC concluded that the care 
provided at UCSFMC did not qualify for reimbursement under 
the Millennium Health Care Act, because it did not constitute 
emergency treatment.  38 C.F.R. §38 U.S.C.A. § 1725(f).

Parenthetically, VA Northern California Health Care System 
authorized payment to Doctors' Medical Center for the 
veteran's emergency room visit on March 31, 2003 based on the 
determination that the veteran was eligible for emergency 
treatment under the Veterans Millennium Health Care and 
Benefits Act (see, statement of the case, issued in January 
2005).

The claims file does not include any of the veteran's medical 
records from Doctors' Medical Center, for March 31, 2003, or 
UCSF Medical Center, San Francisco, California, dated from 
March 31, to April 7, 2003.  These records are pertinent to a 
determination as to whether the veteran was receiving 
emergency treatment.   

The claims folder also does not contain any of the records 
pertaining to the reimbursement of Doctors' Medical Center 
under the Millennium Health Care Act.  These records are also 
pertinent to the instant appeal.

It is unclear whether the notice requirements of the VCAA.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006) apply to claims 
under Chapter 17 of 38 U.S.C.A.  See Simms v. Nicholson, 19 
Vet App 453 (2006) (holding that the provisions of 38 
U.S.C.A. § 5103 only apply to benefits claimed under Chapter 
51 of 38 U.S.C.A.); but see Jeffcoat v. Principi, 17 Vet. 
App. 213 (2003) (applying the provisions of Chapter 51 to the 
adjudication of applications under Chapter 17).  

The appellant was provided with an undated VCAA notice letter 
apparently in conjunction with the statement of the case.  
The letter did not tell the appellant what evidence was 
needed to substantiate the claim.  The VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  This notice cannot be provided via a 
statement of the case. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Inasmuch as this claim is being remanded 
for other reasons, it would be in the interests of judicial 
economy for the veteran to receive the notice required by 38 
U.S.C.A. § 5103.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the appellant a VCAA notice 
letter providing the following 
information: the evidence necessary to 
substantiate the claim for entitlement to 
reimbursement of medical expenses under 
38 U.S.C.A. §§ 7125 and 7128 the evidence 
that VA will seek to provide and that the 
claimant is expected to provide; and 
request that the claimant provide any 
evidence in its possession that pertains 
to the claim.

2.  Take the necessary steps to obtain 
the complete records of the veteran's 
treatment from Doctors' Medical Center, 
San Pablo, California on March 31, 2003; 
and University of California, San 
Francisco Medical Center, San Francisco, 
California, from March 31, to April 7, 
2003.  If these records cannot be 
obtained, that fact should be documented.

3.  Associate with the instant claims 
file, any records pertaining to the 
decision to reimburse Doctors' Hospital 
for treatment provided to the veteran on 
March 31, 2003.  If these records cannot 
be associated with the instant claims 
folder, the reasons therefore should be 
documented.

4.  SFVAMC should then readjudicate the 
issue on appeal, including consideration 
of eligibility for reimbursement under 
38 U.S.C.A. § 1728 (West 2002).  If the 
benefit remains denied, the SFVAMC should 
issue a Supplemental Statement of the 
Case (SSOC).  Thereafter, the case should 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


